Citation Nr: 1213099	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for varicose veins of the left leg.

2.  Entitlement to a rating in excess of 40 percent for varicosity of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to August 1982.

This appeal to the Board of Veterans Appeals (Board) arose from an April 2006 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for varicose veins of the left leg, effective October 13, 2005; and, granted an increased 40 percent rating for varicosity of the right left, effective October 13, 2005.  The Veteran filed a Notice of Disagreement (NOD) in March 2007.  The RO issued a statement of the Case (SOC) in May 2008, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) in June 2008.

Because the appeal regarding the varicose veins of the left leg involves a request for a higher rating assigned following the award of service connection, the Board characterized that matter in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the October 13, 2005 effective date of the award of service connection, the Veteran's varicose veins of the left leg has been manifested by persistent edema, stasis pigmentation and eczema; there was no objective evidence of persistent ulceration.

3.   Pertinent to the October 13, 2005 claim for increase, the Veteran's varicosity of the right leg has been manifested by persistent edema, stasis pigmentation and eczema; there was no objective evidence of persistent ulceration.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 40 percent, but no higher, rating for varicose veins of the left leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2011).

2.  The criteria for a rating in excess of 40 percent for varicosity of the right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2005 pre-rating letter, the RO provided the Veteran notice of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA in connection with what was then a claim for service connection for varicose veins of the left leg and a claim for an increased rating for varicosity of the right leg.

In this case, after the RO's award of service connection for varicose veins of the left leg and the Veteran's disagreement with the initial rating assigned, and the granting of an increased 40 percent rating for varicosity of the right leg, the May 2008 SOC set forth the criteria for higher ratings for both disabilities under consideration.  The timing and form of this notice suffices for Dingess/Hartman.

Also, a May 2008 letter provided notice of what information and evidence was needed to support the claims for higher ratings for varicosity of the right leg and for varicose veins of the left leg, as well as provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the May 2008 letter, and opportunity for the Veteran to respond, the July 2009 SSOC reflects the RO's adjudication of the matters of higher initial rating for varicose veins of the left leg and higher rating for varicosity of the right leg.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of February 2006 and February 2008 fee-basis examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In this case, the Board must consider the propriety of the initial rating for varicose veins of the left leg, as well as whether any further staged rating for either disability is warranted.

Historically, in an August 1991 rating decision, the RO granted service connection and assigned an initial, noncompensable rating for varicosity of the right leg, under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120, effective June 27, 1991.  In October 2005, the Veteran filed the current claim for an increased rating as well as his claim for service connection for varicose veins of the left leg.

Pursuant to 38 C.F.R. § 4.104a, Diagnostic Code 7120, a 20 percent rating requires persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, while a 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest attributed to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

The note following this diagnostic code provides that the evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 40 percent, but no higher, rating for the Veteran's varicose veins of the left leg is warranted from the October 13, 2005 effective date of the award of service connection.  However, a rating in excess of 40 percent for the Veteran's service-connected varicosity of the right leg or varicose veins of the left leg is not warranted at any time pertinent to this appeal. 

A January 2006 VA treatment record documents the Veteran's history of chronic right lower extremity swelling, since 1994.  The Veteran reported that he had varicose veins since the 1970's, worse in the right lower extremity.  He noted recent swelling in his left lower extremity, ongoing for approximately 7-8 months.  He reported some claudication-like symptoms bilaterally, right greater than left.  Pain was improved with rest and elevation of the legs.  He wore stockings all day and had a pump that he did not use regularly.

On examination, he had severe right lower extremity edema below the knee with some pitting, majority non-pitting with thickened overlying skin; on the left lower extremity he had mild pretibial pitting edema.  There were no palpable pulses, bilaterally; thickened nails, bilaterally; and, tinea pedis of the left lower extremity.

The assessment was lymphedema.  The examiner commented that this was unusual given that there was no history of prior surgery or injury and that it was primarily limited to below the knee.  The examiner noted that there was a component of venous insufficiency and PVD but ABI was actually worse in the left lower extremity as was the edema.

The Veteran underwent fee-basis examination in February 2006.  He then complained of pain, edema and swelling that was relieved by foot elevation or compression hosiery.  He also complained of dark pigmentation of the skin.  Reported treatment included support stockings and pain pills.  Functional impairment included pain while standing or walking for extended periods of time.  He denied losing any time from work.

On examination, the Veteran had bilateral varicose veins below the knees.  He also had extensive lymphedema on the right.  Mid calf diameter on the left measured 36.5 cm and on the right 51 cm.  There was some exfoliation and crusting of the skin in the right lower extremity below the knee with hyperpigmentation and abnormal texture in an area greater than six square inches.  There was no hypopigmentation, inflexibility, induration or tissue loss.  There was no ulceration, bilaterally.  Edema on the right was 3+; edema on the left was 1+.  There was elevated edema on the right and none on the left.  Additionally, there was stasis pigmentation and eczema, bilaterally.  

The diagnosis was bilateral varicose veins and lymphedema of the lower extremities, secondary to varicosities with residual stasis pigmentation and eczema.  The examiner commented that the Veteran was severely limited in his ability to stand or walk for extended periods of time due to this condition.

A May 2007 VA treatment record documents the Veterans' six month follow-up appointment for history of right lower extremity lymphedema.  The Veteran reported that he wore compression stockings daily and had a new compression pump that he used every other day.  He requested a new shoe order but otherwise was doing well with no other cutaneous concerns.   

On examination, the Veteran had severe edema of the right lower extremity extending below the knee.  On the anterior shin there was slightly hyperkeratotic skin.  There was mild edema of the left lower extremity with varicosities.  

The Veteran underwent fee-basis examination in February 2008.  The Veteran complained that both legs swell, go numb, get cold and ache a lot.  Complaints related to the left leg included leg pain occurring after prolonged standing and walking, edema occurring constantly and not relieved by foot elevation or compression hosiery and dark pigmentation of the skin.  He had no complaints of eczema or ulceration.  Treatment included compression hosiery and pain medication.   

Complaints related to the right leg included leg pain occurring at rest, edema occurring constantly and not relieved by foot elevation or compression hosiery and dark pigmentation of the skin.  He had no complaints of eczema or ulceration.  Treatment included compression hosiery and pain medication.

On examination, the Veteran had varicose veins, bilaterally, located on the internal aspect of the leg below the knee characterized by hyperpigmentation and abnormal texture in an area less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  Other findings included the Veteran's reports of pain and throbbing with standing.  The diagnoses were varicose veins of the left leg and varicosity of the right leg with subjective pain with sitting or standing and objective varicose vein on the medial aspect of the leg. 

In a February 2008 addendum, the examiner indicated that examination showed varicose veins of the legs with 1+ edema and elevated edema.  Stasis pigmentation, eczema and ulceration were absent on the legs, bilaterally.

The aforementioned medical evidence reflects that, since the October 13, 2005 effective date of the award of service connection, the Veteran's varicose veins of the left leg has been manifested by persistent edema, pigmentation and/or eczema.  These symptoms suggest a level of impairment consistent with a 40 percent rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his varicose veins of the left leg has more nearly approximated the criteria for an initial 40 percent rating.

However, at no point during the pendency of this appeal period has the Veteran's varicosity of the right leg or varicose veins of the left leg met the criteria for the next higher, 60 percent rating.  As noted above, a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  However, the objective medical evidence does not show evidence of subcutaneous induration or persistent ulceration; rather the medical records show there was no ulceration or induration.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point pertinent to this appeal, the Veteran's service-connected varicosity of the right leg or varicose veins of the left leg has/have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the May 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.   Thus, for either claim, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that an initial 40 percent, but no higher, rating for varicose veins of the left leg is warranted, but that a rating in excess of 40 percent is not warranted at any time pertinent to this appeal for either varicose veins of the left leg or varicosity of the right leg.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 40 percent rating for varicose veins of the left leg are met, but finds that the preponderance of the evidence is against assignment of any higher rating for either disability under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 40 percent rating, but no higher, for varicose veins of the left leg is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 40 percent for varicosity of the right leg is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


